Exhibit 10.1

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

Dated December 8, 2006

between

THE INTERPUBLIC GROUP OF COMPANIES, INC.

and

J.P. MORGAN SECURITIES INC.

 

 


--------------------------------------------------------------------------------



 

 

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of December 8, 2006, between THE INTERPUBLIC GROUP OF COMPANIES, INC., a
Delaware corporation (the “Company”), and J.P. MORGAN SECURITIES INC. (the
“Dealer Manager”).

This Agreement is made pursuant to the Dealer Manager Agreement dated
November 22, 2006, between the Company and the Dealer Manager (the “Dealer
Manager Agreement”), which provides for an offer by the Company for up to
$250,000,000 aggregate principal amount of its Floating Rate Notes due 2008 in
exchange for up to $250,000,000 aggregate principal amount of its Floating Rate
Notes due 2010 (the “Securities”). In order to induce the Dealer Manager to
enter into the Dealer Manager Agreement, the Company has agreed to provide to
the Dealer Manager and its direct and indirect transferees the registration
rights set forth in this Agreement. The execution of this Agreement is a
condition to the closing under the Dealer Manager Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

 

1.

Definitions.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

“Additional Interest” shall have the meaning set forth in Section 2(d).

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Dealer Manager” shall have the meaning set forth in the preamble.

“Dealer Manager Agreement” shall have the meaning set forth in the preamble.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii).

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Consummation Deadline” shall have the meaning set forth in
Section 2(b).

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 



 


--------------------------------------------------------------------------------



 

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Exchange Securities” shall mean securities issued by the Company under the
Indenture containing terms identical to the Securities (except that the Exchange
Securities will not contain restrictions on transfer) and to be offered to
Holders of Securities in exchange for Securities pursuant to the Exchange Offer.

“Filing Date” means with respect to the Shelf Registration Statement required to
be filed pursuant to Section 2(b)(i), (iii) or (iv), the later of (x) the Filing
Deadline or (y) the 45th day after such determination, date or notice of an
opinion of counsel, as applicable.

“Filing Deadline” shall have the meaning set forth in Section 2(a).

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the 1933 Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

“Holder” shall mean the registered holder of Registrable Securities, and each of
its successors, assigns and direct and indirect transferees who become
registered owners of Registrable Securities under the Indenture; provided that
for purposes of Sections 4 and 5 of this Agreement, the term “Holder” shall
include Participating Broker-Dealers (as defined in Section 4(a)).

“Indenture” shall mean the Indenture relating to the Securities dated as of
November 12, 2004 between the Company and U.S. Bank National Association, as
successor in interest to SunTrust Bank, as trustee, as supplemented by the Sixth
Supplemental Indenture dated as of December 8, 2006 between the Company and the
Trustee, and as the same may be amended from time to time in accordance with the
terms thereof.

“Issuer Information” shall have the meaning set forth in Section 5(a).

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
(other than the Holders of Registrable Securities if such Holders are deemed to
be such affiliates solely by reason of their holding of such Registrable
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage or amount.

“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a).

 

 

2

 


--------------------------------------------------------------------------------



 

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated by reference therein.

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when an Exchange Offer
Registration Statement with respect to such Securities shall have been declared
effective under the 1933 Act and such Securities shall have been exchanged
pursuant to the Exchange Offer for Exchange Securities, (ii) when a Shelf
Registration Statement with respect to such Securities shall have been declared
effective under the 1933 Act and such Securities shall have been disposed of
pursuant to such Shelf Registration Statement, (iii) when such Securities have
been sold to the public pursuant to Rule 144(k) (or any similar provision then
in force, but not Rule 144A) under the 1933 Act or (iv) when such Securities
shall have ceased to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, stock exchange or National Association of Securities
Dealers, Inc. registration and filing fees, (ii) all fees and expenses incurred
in connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Registrable Securities), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and, in the case of a Shelf Registration Statement,
the reasonable fees and disbursements of one counsel for the Holders (which
counsel shall be selected by the Majority Holders and which counsel may also be
counsel for the Dealer Manager) and (viii) the fees and disbursements of the
independent public accountants of the Company, including the expenses of any
special audits or “comfort” letters required by or incident to such performance
and compliance, but excluding fees and expenses of counsel to the underwriters
(other than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Securities by a Holder.

 

 

3

 


--------------------------------------------------------------------------------



 

 

“Registration Statement” shall mean any registration statement of the Company
that covers any of the Exchange Securities or Registrable Securities pursuant to
the provisions of this Agreement and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“SEC” shall mean the Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities (but no other securities unless
approved by the Holders whose Registrable Securities are covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the 1933
Act, or any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“Suspension Period” shall have the meaning set forth in Section 3 hereof.

“TIA” shall have the meaning set forth in Section 3(l) hereof.

“Trustee” shall mean U.S. Bank National Association, as successor in interest to
SunTrust Bank, as trustee, with respect to the Securities under the Indenture.

“Underwriter” shall have the meaning set forth in Section 3 hereof.

“Underwritten Offering” shall mean a registration in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

 

2.

Registration Under the 1933 Act.

(a)          To the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the SEC, the Company shall use commercially
reasonable efforts to cause to be filed an Exchange Offer Registration Statement
covering the offer by the Company to the Holders to exchange all of the
Registrable Securities for Exchange Securities not later than June 12, 2007 (the
“Filing Deadline”), to cause such Exchange Offer Registration Statement to be
declared effective not later than 120 days after the Filing Deadline and to have
such Exchange Offer Registration Statement remain effective until the closing of
the Exchange Offer. The Company shall commence the Exchange Offer as soon as
reasonably practicable after the

 

 

4

 


--------------------------------------------------------------------------------



 

Exchange Offer Registration Statement has been declared effective by the SEC and
use commercially reasonable efforts to have the Exchange Offer consummated
within 150 days after the Filing Deadline.

The Company shall commence the Exchange Offer by mailing the related Prospectus
and accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law:

(i)           that the Exchange Offer is being made pursuant to this
Registration Rights Agreement and that all Registrable Securities validly
tendered will be accepted for exchange;

(ii)          the dates of acceptance for exchange (which shall be a period of
at least 20 business days and not more than 40 business days, or longer if
required by applicable law, from the date such notice is mailed) (the “Exchange
Dates”);

(iii)        that any Registrable Security not tendered will remain outstanding
and continue to accrue interest, but will not retain any rights under this
Registration Rights Agreement;

(iv)         that Holders electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to surrender such Registrable
Security, together with the enclosed letters of transmittal, to the institution
and at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, or effect such exchange otherwise in compliance with
the applicable procedures of the depositary for such Registrable Security, in
each case prior to the close of business on the last Exchange Date; and

(v)          that Holders will be entitled to withdraw their election, not later
than the close of business, New York City time, on the last Exchange Date, by
sending to the institution and at the address (located in the Borough of
Manhattan, The City of New York) specified in the notice a telegram, telex,
facsimile transmission or letter setting forth the name of such Holder, the
principal amount of Registrable Securities delivered for exchange and a
statement that such Holder is withdrawing his election to have such Securities
exchanged or effecting such withdrawal in compliance with the applicable
procedures of the depositary for the Registrable Securities.

As soon as practicable after the last Exchange Date, the Company shall:

(i)           accept for exchange Registrable Securities or portions thereof
tendered and not validly withdrawn pursuant to the Exchange Offer; and

(ii)          deliver, or cause to be delivered, to the Trustee for cancellation
all Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, an Exchange Security equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.

 

 

5

 


--------------------------------------------------------------------------------



 

 

Interest on each Exchange Security will accrue from the last interest payment
date on which interest was paid on the Securities surrendered in exchange
therefor or, if no interest has been paid on the Securities, from the date of
original issuance of the Securities on the date hereof.

The Company shall use commercially reasonable efforts to complete the Exchange
Offer as provided above and shall comply with the applicable requirements of the
1933 Act, the 1934 Act and other applicable laws and regulations in connection
with the Exchange Offer. The Exchange Offer shall not be subject to any
conditions, other than that the Exchange Offer does not violate applicable law
or any applicable interpretation of the Staff of the SEC. The Company shall
inform the Dealer Manager of the names and addresses of the Holders to whom the
Exchange Offer is made, and the Dealer Manager shall have the right, subject to
applicable law, to contact such Holders and otherwise facilitate the tender of
Registrable Securities in the Exchange Offer.

(b)          In the event that (i) the Company determines upon the advice of the
Company’s outside counsel that the Exchange Offer Registration provided for in
Section 2(a) above is not available or may not be consummated as soon as
practicable after the last Exchange Date because it would violate applicable law
or the applicable interpretations of the Staff of the SEC, (ii) the Exchange
Offer is not for any other reason consummated within 150 days after the Filing
Deadline (the “Exchange Offer Consummation Deadline”) or (iii) any Holder
notifies the Company that it is not eligible to participate in the Exchange
Offer, the Company shall use commercially reasonable efforts to cause to be
filed as promptly as practicable after such determination, date or notice of
such opinion of counsel is given to the Company (but no later than the Filing
Date), as the case may be, a Shelf Registration Statement providing for the sale
by the Holders of all of the Registrable Securities and to use commercially
reasonable efforts to have such Shelf Registration Statement declared effective
by the SEC within 120 days after the Filing Date. In the event the Company is
required to file a Shelf Registration Statement solely as a result of the
matters referred to in clause (iii) of the preceding sentence, the Company shall
use commercially reasonable efforts to file and have declared effective by the
SEC both an Exchange Offer Registration Statement pursuant to Section 2(a) with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
the Holders after completion of the Exchange Offer. Subject to the Company’s
right to suspend the use of the Shelf Registration Statement during the
Suspension Period (as defined in Section 3), the Company agrees to use
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective until the earlier of (i) the second anniversary date of
the Shelf Registration Statement and (ii) such time as all of the Securities
cease to be outstanding or have either been (A) sold or otherwise transferred
pursuant to an effective registration statement or (B) sold pursuant to Rule 144
of the 1933 Act under circumstances in which any legend borne by the Securities
relating to restrictions on transferability thereof is removed and such
Securities are eligible to be sold pursuant to Rule 144(k), or any successor
provision, of the 1933 Act (the Shelf Registration Effectiveness Period”). The
Company further agrees to supplement or amend the Shelf Registration Statement
and the related Prospectus if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the 1933 Act or by any other rules and regulations
thereunder for shelf registration or if reasonably requested by a Holder with
respect

 

 

6

 


--------------------------------------------------------------------------------



 

to information relating to such Holder, and to use commercially reasonable
efforts to cause any such amendment to become effective and such Shelf
Registration Statement or Prospectus to become usable as soon as thereafter
practicable. The Company agrees to furnish to the Holders of Registrable
Securities copies of any such supplement or amendment promptly after its being
used or filed with the SEC.

(c)          The Company shall pay all Registration Expenses in connection with
the registration pursuant to Section 2(a) or Section 2(b). Each Holder shall pay
all underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of such Holder’s Registrable Securities pursuant to
the Shelf Registration Statement.

(d)          An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC or is automatically effective upon filing with the SEC as provided by
Rule 462 under the 1933 Act; provided, however, that, if, after it has been
declared effective or becomes automatically effective, the offering of
Registrable Securities pursuant to a Shelf Registration Statement is interfered
with by any stop order, injunction or other order or requirement of the SEC or
any other governmental agency or court, such Registration Statement will be
deemed not to have become effective during the period of such interference until
the offering of Registrable Securities pursuant to such Registration Statement
may legally resume. As provided for in the Indenture, in the event the Exchange
Offer is not consummated and the Shelf Registration Statement is not declared
effective as set forth below, then the interest rate on the Securities will be
increased (the “Additional Interest”) as follows:

(i)           if (A) the Exchange Offer Registration Statement has not been
filed with the SEC on or prior to the Filing Deadline or (B) the Company is
required to file a Shelf Registration Statement and such Shelf Registration
Statement is not filed on or prior to the Filing Date applicable thereto then,
commencing on the day after the Filing Deadline in the case of Clause (A) or the
Filing Date in the case of Clause (B), Additional Interest shall accrue on the
principal amount of the Registrable Securities at a rate of .25% per annum for
the first 90 days immediately following thereafter, and such Additional Interest
rate shall increase by an additional .25% per annum after the first 90 days; or

(ii)          if (A) the Exchange Offer Registration Statement is not declared
effective by the SEC within 120 days after the Filing Deadline or (B) the
Company is required to file a Shelf Registration Statement and such Shelf
Registration Statement is not declared effective by the SEC within 120 days
following the Filing Date applicable thereto then, commencing on the 121st day
in the case of Clause (A) or such 121st day following the Filing Date in the
case of Clause (B), Additional Interest shall accrue on the principal amount of
the Registrable Securities at a rate of .25% per annum for the first 90 days
immediately following thereafter, and such Additional Interest rate shall
increase by an additional .25% per annum after the first 90 days; or

(iii)        if (A) the Company has not exchanged Exchange Securities for all
Securities validly tendered in accordance with the terms of the Exchange Offer
on or prior to the Exchange Offer Consummation Deadline, (B) if applicable, the
Shelf

 

 

7

 


--------------------------------------------------------------------------------



 

Registration Statement has been declared effective and such Shelf Registration
Statement ceases to be effective or usable during the Shelf Registration
Effectiveness Period that exceeds the Suspension Period (as defined in
Section 3) or (C) the Exchange Offer Registration Statement has been declared
effective but ceases to be effective or usable prior to the consummation of the
Exchange Offer, then Additional Interest shall accrue on the principal amount of
the Registrable Securities at a rate of .25% per annum for the first 90 days
commencing on the day after the Exchange Offer Consummation Deadline in the case
of Clause (A) or the day such Shelf Registration Statement or the Exchange Offer
Registration Statement ceases to be effective in the case of Clauses (B) and
(C), as applicable, and such Additional Interest rate shall increase by an
additional .25% per annum after the first 90 days (it being understood and
agreed that, notwithstanding any provision to the contrary, so long as any
Securities not registered under an Exchange Offer Registration Statement are
then covered by an effective Shelf Registration, no Additional Interest shall
accrue on such Securities);

provided, however, that the Additional Interest rate on the Securities may not
exceed in the aggregate 0.5% per annum; provided further, however, that in no
event shall the Company be obligated to pay Additional Interest under more than
one of the clauses in this Section 2(d) at any one time; provided further,
however, that (1) upon the filing of the Exchange Offer Registration Statement
(in the case of Clause (i)(A) above) or a Shelf Registration Statement (in the
case of Clause (i)(B) above), (2) upon the effectiveness of the Exchange Offer
Registration (in the case of Clause (ii)(A) above) or a Shelf Registration
Statement (in the case of Clause (ii)(B) above), or (3) upon the exchange of
Exchange Securities for all Securities tendered or the effectiveness of the
Shelf Registration Statement (in the case of Clause (iii)(A) above), or upon the
effectiveness of the Shelf Registration Statement or the Exchange Offer
Registration Statement which had ceased to remain effective (in the case of
Clause (iii)(B) above or Clause (iii)(C) above), Additional Interest on the
Securities as a result of such clause (or the relevant subclause thereof), as
the case may be, shall cease to accrue.

(e)          The Dealer Manager and the Trustee shall be entitled, on behalf of
the Holders, to seek any available remedy for the enforcement of this Agreement.
Notwithstanding the foregoing, the parties agree that the sole monetary damages
payable for a violation of the terms of this Agreement with respect to
Additional Interest shall be as set forth in this Section 2(d). Nothing shall
preclude the Dealer Manager and the Holders from pursuing or obtaining specific
performance or other equitable relief with respect to this Agreement.

(f)           The Company represents, warrants and covenants that it (including
its agents and representatives) will not prepare, make, use, authorize, approve
or refer to any Free Writing Prospectus that may conflict with the information
contained in the Registration Statement.

 

3.

Registration Procedures.

In connection with the obligations of the Company with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Company shall as expeditiously as possible:

 

 

8

 


--------------------------------------------------------------------------------



 

 

(a)          prepare and file with the SEC a Registration Statement on the
appropriate form under the 1933 Act, which form (x) shall be selected by the
Company and (y) shall, in the case of a Shelf Registration, be available for the
sale of the Registrable Securities by the selling Holders thereof and (z) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith, and use commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective in accordance
with Section 2 hereof;

(b)          prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period and cause each
Prospectus to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the 1933 Act; to keep each
Prospectus current during the period described under Section 4(3) and Rule 174
under the 1933 Act that is applicable to transactions by brokers or dealers with
respect to the Registrable Securities or Exchange Securities;

(c)          in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Dealer Manager, to counsel for the
Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, including
each preliminary Prospectus, and any amendment or supplement thereto and such
other documents as such Holder or Underwriter may reasonably request, in order
to facilitate the public sale or other disposition of the Registrable
Securities; and the Company consents to the use of such Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
selling Holders of Registrable Securities and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by
and in the manner described in such Prospectus or any amendment or supplement
thereto in accordance with applicable law;

(d)          use commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, to cooperate
with such Holders in connection with any filings required to be made with the
National Association of Securities Dealers, Inc. and do any and all other acts
and things which may be reasonably necessary or advisable to enable such Holder
to consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to (i) qualify as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (ii) file any general consent to service of process or
(iii) subject itself to taxation in any such jurisdiction if it is not so
subject;

(e)          in the case of a Shelf Registration, notify each Holder of
Registrable Securities, counsel for the Holders and counsel for the Dealer
Manager promptly and, if

 

 

9

 


--------------------------------------------------------------------------------



 

requested by any such Holder or counsel, confirm such advice in writing (i) when
a Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective and when any amendment or
supplement to the Prospectus has been filed, (ii) of any request by the SEC or
any state securities authority for amendments and supplements to a Registration
Statement and Prospectus or for additional information after the Registration
Statement has become effective, (iii) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the 1933 Act, (iv) if, between the
effective date of a Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company contained in any underwriting agreement, securities sales agreement
or other similar agreement, if any, relating to the offering cease to be true
and correct in all material respects or if the Company receives any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose, (v) of the happening of any event during the period a Shelf
Registration Statement is effective which makes any statement made in such
Registration Statement or the related Prospectus untrue in any material respect
or which requires the making of any changes in such Registration Statement or
Prospectus in order to make the statements therein not misleading and (vi) of
any determination by the Company that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus would be
appropriate;

(f)           make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2) under the 1933 Act, including by filing an amendment to such Shelf
Registration Statement on the proper form, at the earliest possible moment and
provide immediate notice to each Holder of the withdrawal of any such order;

(g)          in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without
documents incorporated therein by reference or exhibits thereto, unless
requested);

(h)          in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends and enable such Registrable Securities to be in
such denominations (consistent with the provisions of the Indenture) and
registered in such names as the selling Holders may reasonably request at least
one business day prior to the closing of any sale of Registrable Securities;

(i)           in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(e)(v) hereof, use its reasonable best efforts to
prepare and file

 

 

10

 


--------------------------------------------------------------------------------



 

with the SEC a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
(or, to the extent permitted by law, made available) to the purchasers of the
Registrable Securities, such Prospectus will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; the Company agrees to notify the Holders to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
the Holders hereby agree to suspend use of the Prospectus until the Company has
amended or supplemented the Prospectus to correct such misstatement or omission;

(j)           a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus or any document which is to be
incorporated by reference into a Registration Statement or a Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Dealer Manager and its counsel (and, in the case of a Shelf Registration
Statement, the Holders and their counsel) and make such of the representatives
of the Company as shall be reasonably requested by the Dealer Manager or its
counsel (and, in the case of a Shelf Registration Statement, the Holders or
their counsel) available for discussion of such document, and shall not at any
time file or make any amendment to the Registration Statement, any Prospectus or
any amendment of or supplement to a Registration Statement or a Prospectus or
any document which is to be incorporated by reference into a Registration
Statement or a Prospectus, of which the Dealer Manager and its counsel (and, in
the case of a Shelf Registration Statement, the Holders and their counsel) shall
not have previously been advised and furnished a copy or to which the Dealer
Manager or its counsel (and, in the case of a Shelf Registration Statement, the
Holders or their counsel) shall reasonably object;

(k)          obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;

(l)           cause the Indenture to be qualified under the Trust Indenture Act
of 1939, as amended (the “TIA”), in connection with the registration of the
Exchange Securities or Registrable Securities, as the case may be, cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use its reasonable best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

(m)         in the case of a Shelf Registration, make available for inspection
by a representative of the Holders of the Registrable Securities, any
Underwriter participating in any disposition pursuant to such Shelf Registration
Statement, and attorneys and accountants designated by the Holders, at
reasonable times and in a reasonable manner, all financial and other records,
pertinent documents and properties of the Company, and cause the respective
officers, directors and employees of the Company to supply all

 

 

11

 


--------------------------------------------------------------------------------



 

information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with a Shelf Registration Statement;

(n)          in the case of a Shelf Registration, use commercially reasonable
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued by
the Company are then listed if requested by the Majority Holders, to the extent
such Registrable Securities satisfy applicable listing requirements;

(o)          use commercially reasonable efforts to cause the Exchange
Securities to continue to be rated by two nationally recognized statistical
rating organizations (as such term is defined in Rule 436(g)(2) under the 1933
Act), if the Registrable Securities have been rated;

(p)          if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, (i) promptly incorporate in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and (ii) make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as the Company has received notification of the matters to be
incorporated in such filing; and

(q)          comply with all applicable rules and regulations of the SEC and in
the case of a Shelf Registration, make generally available to its
securityholders earning statements (which need not be audited) satisfying the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder (or any
similar rule promulgated under the 1933 Act) no later than 45 days after the end
of any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) commencing on the first day of the first fiscal quarter
of the Company commencing after the effective date of the Shelf Registration
Statement, which statements shall cover said 12-month periods.

(r)           in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority of the Registrable Securities being
sold) in order to expedite or facilitate the disposition of such Registrable
Securities including, but not limited to, an Underwritten Offering and in such
connection, (i) to the extent possible, make such representations and warranties
to the Holders and any Underwriters of such Registrable Securities with respect
to the business of the Company and its subsidiaries, the Registration Statement,
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
in writing if and when requested, (ii) obtain opinions of counsel to the Company
(which counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Holders and such Underwriters and their respective counsel)
addressed to each selling Holder and Underwriter of Registrable Securities,
covering the matters customarily covered in opinions requested in underwritten
offerings, (iii) obtain “comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other certified public
accountant of any subsidiary of the Company, or

 

 

12

 


--------------------------------------------------------------------------------



 

of any business acquired by the Company for which financial statements and
financial data are or are required to be included in the Registration Statement)
addressed to each selling Holder and Underwriter of Registrable Securities, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters in connection with underwritten offerings and (iv)
deliver such documents and certificates as may be reasonably requested by the
Majority Holders of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Company made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in an underwriting agreement.

In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(e)(v) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof, and, if so directed by the Company, such
Holder will deliver to the Company (at its expense) all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice. If the Company shall give any such notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company shall extend the period during which the Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when the Holders shall have received copies of the supplemented or
amended Prospectus necessary to resume such dispositions. The Company may give
any such notice of suspension that may not exceed 120 days in the aggregate
during any 12-month period (the “Suspension Period”).

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering.

 

4.

Participation of Broker-Dealers in Exchange Offer.

(a)          The Staff of the SEC has taken the position that any broker-dealer
that receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”), may
be deemed to be an “underwriter” within the meaning of the 1933 Act and must
deliver a prospectus meeting the requirements of the 1933 Act in connection with
any resale of such Exchange Securities.

 

 

13

 


--------------------------------------------------------------------------------



 

 

The Company understands that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the 1933 Act in connection
with resales of Exchange Securities for their own accounts, so long as the
Prospectus otherwise meets the requirements of the 1933 Act.

(b)          In light of the above, notwithstanding the other provisions of this
Agreement, the Company agrees that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by the Dealer Manager or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above; provided that:

(i)           the Company shall not be required to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(i), for a period exceeding 180 days after
the last Exchange Date (as such period may be extended pursuant to the
penultimate paragraph of Section 3 of this Agreement) and Participating
Broker-Dealers shall not be authorized by the Company to deliver and shall not
deliver such Prospectus after such period in connection with the resales
contemplated by this Section 4; and

(ii)          the application of the Shelf Registration procedures set forth in
Section 3 of this Agreement to an Exchange Offer Registration, to the extent not
required by the positions of the Staff of the SEC or the 1933 Act and the rules
and regulations thereunder, will be in conformity with the reasonable request to
the Company by the Dealer Manager or with the reasonable request in writing to
the Company by one or more broker-dealers who certify to the Dealer Manager and
the Company in writing that they anticipate that they will be Participating
Broker-Dealers; and provided further that, in connection with such application
of the Shelf Registration procedures set forth in Section 3 to an Exchange Offer
Registration, the Company shall be obligated (x) to deal only with one entity
representing the Participating Broker-Dealers, which shall be J.P. Morgan
Securities Inc. unless it elects not to act as such representative, (y) to pay
the reasonable fees and expenses of only one counsel representing the
Participating Broker-Dealers, which shall be counsel to the Dealer Manager
unless such counsel elects not to so act and (z) to cause to be delivered only
one, if any, “comfort” letter with respect to the Prospectus in the form
existing on the last Exchange Date and with respect to each subsequent amendment
or supplement, if any, effected during the period specified in clause (i) above.

(c)          The Dealer Manager shall have no liability to the Company or any
Holder with respect to any request that it may make pursuant to Section 4(b)
above.

 

 

14

 


--------------------------------------------------------------------------------



 

 

 

5.

Indemnification and Contribution.

(a)          The Company agrees to indemnify and hold harmless the Dealer
Manager, each Holder and each Person, if any, who controls any Dealer Manager or
any Holder within the meaning of either Section 15 of the 1933 Act or Section 20
of the 1934 Act, or is under common control with, or is controlled by, any
Dealer Manager or any Holder, from and against all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred by the Dealer Manager, any Holder or any such controlling or
affiliated Person in connection with defending or investigating any such action
or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement (or any amendment thereto)
pursuant to which Exchange Securities or Registrable Securities were registered
under the 1933 Act, including all documents incorporated therein by reference,
or caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or caused by any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto), any Free
Writing Prospectus used in violation of this Agreement or any “issuer
information” (“Issuer Information”) filed or required to be filed pursuant to
Rule 433(d) under the 1933 Act, or caused by any omission or alleged omission to
state therein a material fact necessary to make the statements therein in light
of the circumstances under which they were made not misleading, except insofar
as such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to the Dealer Manager or any Holder furnished to the
Company in writing by the Dealer Manager or any selling Holder expressly for use
therein; provided, however, that with respect to any untrue statement or
omission or alleged untrue statement or omission made in any Prospectus relating
to a Registration Statement, the indemnity agreement contained in this
subsection (a) shall not inure to the benefit of any Holder or Participating
Broker-Dealer from whom the person asserting any such losses, claims, damages or
liabilities purchased the Securities concerned, to the extent that a Prospectus
relating to such Securities was required to be delivered by such Holder or
Participating Broker-Dealer under the 1933 Act in accordance with applicable law
in connection with such purchase and any such losses, claims, damages or
liabilities of such Holder or Participating Broker-Dealer result from the fact
that there was not sent or given to such person if required by law, at or prior
to the written confirmation of the sale of such Securities to such person, a
copy of the Prospectus if the Company had previously furnished copies thereof to
such Holder or Participating Broker-Dealer. In connection with any Underwritten
Offering permitted by Section 3, the Company will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the 1933 Act
and the 1934 Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

(b)          Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Dealer Manager and the other selling Holders, and
each of their respective directors, officers who sign the Registration Statement
and each Person, if any, who controls the Company, any Dealer Manager and any
other selling Holder within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act to the same extent as the

 

 

15

 


--------------------------------------------------------------------------------



 

foregoing indemnity from the Company to the Dealer Manager and the Holders, but
only with reference to information relating to such Holder furnished to the
Company in writing by such Holder expressly for use in any Registration
Statement (or any amendment thereto), any Free Writing Prospectus or any
Prospectus (or any amendment or supplement thereto).

(c)          In case any proceeding (including any governmental investigation)
shall be instituted involving any Person in respect of which indemnity may be
sought pursuant to either paragraph (a) or paragraph (b) above, such Person (the
“indemnified party”) shall promptly notify the Person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for (a) the fees and expenses of
more than one separate firm (in addition to any local counsel) for the Company,
its directors, its officers who sign the Registration Statement and each Person,
if any, who controls the Company within the meaning of either Section 15 of the
1933 Act or Section 20 of the 1934 Act, (b) the fees and expenses of more than
one separate firm (in addition to any local counsel) for the Dealer Manager and
all Persons, if any, who control the Dealer Manager within the meaning of either
such Section and (c) the fees and expenses of more than one separate firm (in
addition to any local counsel) for all Holders and all Persons, if any, who
control any Holders within the meaning of either such Section, and that all such
reasonable fees and expenses shall be reimbursed as they are incurred. In such
case involving the Holders and such Persons who control Holders, such firm shall
be designated in writing by the Majority Holders. In such case involving the
Company and such Persons who control the Company, such firm shall be designated
by the Company, and in such case involving the Dealer Manager and such Persons
who control the Dealer Manager, such firm shall be designated by the Dealer
Manager. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent but, if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for reasonable fees and
expenses of counsel as contemplated by the second and third sentences of this
paragraph, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party for such fees and expenses of counsel in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which such indemnified party is

 

 

16

 


--------------------------------------------------------------------------------



 

or could have been a party and indemnity could have been sought hereunder by
such indemnified party, unless such settlement includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding.

(d)          If the indemnification provided for in paragraph (a) or
paragraph (b) of this Section 5 is unavailable to an indemnified party or
insufficient in respect of any losses, claims, damages or liabilities, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the indemnifying party or parties on the one hand and of the indemnified
party or parties on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of the
Company and the Holders shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Holders’ respective obligations to contribute
pursuant to this Section 5(d) are several in proportion to the respective
principal amount of Registrable Securities of such Holder that were registered
pursuant to a Registration Statement.

(e)          The Company and each Holder agree that it would not be just or
equitable if contribution pursuant to this Section 5 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages
and liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 5, no Holder shall be required to indemnify or contribute any amount in
excess of the amount by which the total price at which Registrable Securities
were sold by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 5 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Dealer
Manager, any Holder or any Person controlling any Dealer Manager or any Holder,
or by or on behalf of the Company, its officers or directors or any Person
controlling the Company, (iii) acceptance of any of the Exchange Securities and
(iv) any sale of Registrable Securities pursuant to a Shelf Registration
Statement.

 

 

17

 


--------------------------------------------------------------------------------



 

 

 

6.

Miscellaneous.

(a)          No Inconsistent Agreements. The Company has not entered into, and
on or after the date of this Agreement will not enter into, any agreement which
is inconsistent with the rights granted to the Holders of Registrable Securities
in this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s other
issued and outstanding securities under any such agreements.

(b)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless the Company has obtained the written consent of Majority Holders
affected by such amendment, modification, supplement, waiver or consent;
provided, however, that no amendment, modification, supplement, waiver or
consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder.

(c)          Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Dealer Manager,
the address set forth in the Dealer Manager Agreement; and (ii) if to the
Company, initially at the Company’s address set forth in the Dealer Manager
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Dealer Manager Agreement. If any transferee of
any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof.

 

 

18

 


--------------------------------------------------------------------------------



 

The Dealer Manager (in its capacity as Dealer Manager) shall have no liability
or obligation to the Company with respect to any failure by a Holder to comply
with, or any breach by any Holder of, any of the obligations of such Holder
under this Agreement.

(e)          Purchases and Sales of Securities. The Company shall not, and shall
use its reasonable best efforts to cause its affiliates (as defined in Rule 405
under the 1933 Act) not to, purchase and then resell or otherwise transfer any
Securities.

(f)           Third Party Beneficiary. The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Dealer Manager, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

(g)          Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(h)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

(i)           Governing Law. This Agreement shall be governed by the laws of the
State of New York without regard to the conflict of law rules of said State.

(j)           Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

 

19

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  THE INTERPUBLIC GROUP OF COMPANIES, INC.    By:   /s/ Nicholas J.
Camera                                                   
Name: Nicholas J. Camera
Title: Senior Vice President, General Counsel and Secretary

 

Confirmed and accepted as of

the date first above written:

J.P. MORGAN SECURITIES INC.

By:  /s/ Stephen L. Sheiner                                         
                            

 

Name: Stephen L. Sheiner

 

Title: Vice President

 

 

 

20

 




 

 

 